Citation Nr: 1760738	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-32 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the right upper extremity due to exposure to herbicides.

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity due to exposure to herbicides.

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity due to exposure to herbicides.

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1969 to May 1971, to include service in the Republic of Vietnam from May 1970 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2015.  A copy of the hearing transcript has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, remand is required in this case. Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C. §§ 5107 (a), 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).

The Veteran has claimed that he developed peripheral neuropathy of the bilateral upper and lower extremities as a result of his exposure to herbicides. Presumptive service connection is available for veterans with a diagnosis of early onset peripheral neuropathy who served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C. § 1116 (f) (2012). Such presumption provides that if a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112 (2012); 38 C.F.R. § 3.307, 3.309(e) (2017).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The claims file confirms that the Veteran served in the Republic of Vietnam during the Vietnam era, and he is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  As such, the Board finds that a VA medical examination is necessary to determine the nature and etiology of the Veteran's current peripheral neuropathy.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his peripheral neuropathy. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2. After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any peripheral neuropathy of the left and right lower and upper extremities that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records.  The examiner should also acknowledge the Veteran's assertions.

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy is related to his military service, to include his exposure to herbicide agents. 

The examiner is reminded that a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. When the development requested has been completed, and after any additional development deemed necessary, re-adjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




